Citation Nr: 0615747	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  95-37 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.	Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional right arm disability resulting from treatment at a 
VA facility.  

2.	Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional left leg disability resulting from treatment at a 
VA facility.  

3.	Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of rib removal resulting from treatment at a VA 
facility.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
February 1968.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The case was remanded by the Board in May 2003.  


FINDINGS OF FACT

1.	A chronic right arm disability due to VA medical treatment 
is not currently demonstrated.  

2.	A chronic left leg disability due to VA medical treatment 
is not currently demonstrated.  

3.	The residuals of rib removal are the necessary and 
expected result of the treatment that the veteran received at 
a VA facility in 1986 for possible metastasis of carcinoma of 
the kidney, without fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment.  




CONCLUSIONS OF LAW

1.	The criteria for entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for a right arm disability as a result of a 
treatment at a VA facility have not been met.  38 U.S.C.A. § 
1151 (West 2002); 38 C.F.R. §§ 3.358, 3.361 (2005).

2.	The criteria for entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for a left leg disability as a result of a 
treatment at a VA facility have not been met.  38 U.S.C.A. § 
1151 (West 2002); 38 C.F.R. §§ 3.358, 3.361 (2005).

3.	The criteria for entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for the residuals of rib removal as a result 
of a treatment at a VA facility have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.358, 3.361 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in October 2001 and August 2003, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he/she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for compensation based upon 
38 U.S.C.A. § 1151, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

Under 38 U.S.C.A. § 1151 (West 2002), compensation shall be 
awarded for a veteran's qualifying additional disability in 
the same manner as if such additional disability was service- 
connected.  A qualifying disability is one that is not the 
result of a veteran's willful misconduct, and that was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by VA, and the proximate cause of the disability is 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonable foreseeable. 38 
U.S.C.A. § 1151(a) (West 2002).

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, upon which the claim is based to the veteran's 
condition after such care or treatment has stopped. 38 C.F.R. 
§§ 3.358(b)(1), 3.361(b); (2005).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, resulted in the 
veteran's additional disability. 38 C.F.R. §§ 3.358(c)(1), 
3.361(c)(1) (2005). The proximate cause of disability is the 
action or event that directly caused the disability, as 
distinguished from a remote contributing cause.  To establish 
that carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
veteran's additional disability (as explained in paragraph 
(c) of this section); and that VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider. 38 C.F.R. § 3.361(d)(1) (2005).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen. 38 C.F.R. § 3.361(d)(2) (2005).

Regarding the veteran's claims for compensation for right arm 
and left leg disabilities, it is noted that a threshold 
element of a claim for compensation under 38 U.S.C.A. § 1151 
includes the existence of a current disability.  The veteran 
contends that he sustained injuries of his right arm and left 
leg as a result of treatment that he received at a VA 
facility in 1995 and 1989, respectively.  Review of VA 
medical records shows that the veteran was treated for 
various disabiities over the years, including during 1989 and 
1995, but there is no demonstration of chronic disabilities 
of the right arm or left leg demonstrated.  

In an attempt to ascertain the current extent of any right 
arm or left leg disorders, the Board, in May 2003, ordered 
that an examination be undertaken.  This was accomplished in 
September 2003.  At that time, the examiner carefully 
reviewed the veteran's medical records and conducted a 
thorough physical examination.  The examiner acknowledged 
that the care described by the veteran for treatment his 
right arm would have been inappropriate, but that there were 
no current findings of a right arm disability.  Similarly, 
the examiner rendered an opinion that the veteran did not 
currently demonstrate any chronic disability of the left leg.  

More specifically, examination of the right arm in 2003 
revealed a palpable thickening in two separate areas in the 
right antecubital fossa, and slightly distal and anterior 
approximately an inch.  These are fusiform, leathery like, 
cylindrical masses that probably represent organized and 
fibrotic clot in the superficial veins.  They were not tender 
and there was no impairment of circulation.

It is noted that this examiner found no disability, thus, 
even if these are from the event as described, there is no 
disability for compensation purposes.  Moreover, it is not 
shown in any of the medical records that appellant was sent 
home with a band on his arm, nor is there any evidence of 
treatment contemporaneous with the reported event that would 
support the history provided.  Further, the examiner noted 
that clots may occur with intravenous infusions in cases 
where there has been no occlusion due to a tourniquet.  Thus, 
the evidence does not shown additional disability due to 
treatment, and there is no basis to award compensation 
pursuant to the applicable provisions.

In support of the veteran's claim the Board readily 
acknowledges and has examined the veteran's own statements 
and argument to the effect that leaving a tourniquet in place 
on the right arm and the development of deep vein thrombosis 
in the left leg after treatment for a left knee injury could 
have resulted in additional disability, but there is no 
evidence of any relevant current diagnosis or finding that is 
the result of either procedure or any other treatment 
administered by VA.  It is long-established that the veteran, 
as a layperson, is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and his 
opinion is entitled to no weight.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Furthermore, it has not been demonstrated that 
the veteran possesses the requisite knowledge, skill, 
training, or education to qualify as a medical expert in 
order for such statements to be considered competent 
evidence.  Id.  In short, the veteran's own speculations as 
to medical matters are without any probative value.  

As there is no evidence that the veteran currently 
demonstrates a right arm or left leg disorder, compensation 
benefits under 38 U.S.C.A. § 1151 may not be awarded.  

Regarding the veteran's claim that compensation benefits 
should be awarded for rib removal that took place at a VA 
facility in 1986, it is noted that review of medical records 
shows that the veteran received treatment at a private 
facility during early 1986 for treatment of carcinoma of the 
kidney.  At the time of the initial surgery, there were no 
signs of extension or metastatic lesions, but following the 
right nephrectomy that was performed to treat the carcinoma, 
the veteran had complaints of right flank pain.  A bone scan 
was performed, which showed a "hot spot" on the ninth rib.  
After discussion with the veteran, it was decided that a rib 
resection was indicated and performed at a VA facility in 
July 1986.  Pathology showed the rib tumors to have been 
benign.  The hospital records shows that the veteran had no 
postoperative complications except for tenderness and 
soreness in the area of the surgery and on discharge the area 
was said to be healing well.  Subsequent VA outpatient 
treatment records do not show significant treatment for 
residuals of this surgery.  

An examination was conducted by VA in September 2003.  At 
that time, the veteran's main complaint regarding the right 
rib resection residuals was of "lack of proper support" for 
his back and chest.  The examiner commented that the veteran 
had had a malignancy of the right kidney removed and was then 
found to have pain and an abnormal diagnostic study involving 
the rib in the vicinity of the right kidney.  He was thus a 
candidate to have excision of this abnormal finding in the 
rib as both a diagnostic and therapeutic treatment.  The 
examiner indicated that, as it turned out, the abnormality 
was not due to a malignancy, but to trauma.  This did not, in 
the examiner's opinion justify any assumption that the 
treatment was inappropriate or performed in an unsatisfactory 
manner.  There was no evidence of negligence or carelessness 
involved in this procedure.  

The veteran had his ribs removed because it was suspected 
that his kidney malignancy had metastasized to his bones.  
Despite the fact that the areas turned out to be benign on 
pathology studies, there was, in the opinion of the examiner 
who evaluated the records in 2003, nothing inappropriate or 
unsatisfactory with this treatment.  Nor was any residual 
disability found to be an unforeseen outcome of the surgery.  
Under these circumstances, the Board concludes that the 
preponderance of the evidence is against a finding that there 
is fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or that the 
event was not reasonable foreseeable.  Accordingly, the claim 
of entitlement to VA benefits pursuant to 38 U.S.C.A. § 1151 
is denied.  


	(CONTINUED ON NEXT PAGE)




ORDER

Compensation under 38 U.S.C.A. § 1151 for additional right 
arm disability resulting from treatment at a VA facility, is 
denied.  

Compensation under 38 U.S.C.A. § 1151 for additional left leg 
disability resulting from treatment at a VA facility, is 
denied.  

Compensation under 38 U.S.C.A. § 1151 for residuals of rib 
removal resulting from treatment at a VA facility, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


